Citation Nr: 1001695	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-28 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement a compensable rating prior to April 6, 2007, 
and in excess of 10 percent thereafter, for service-connected 
left hip strain with degenerative joint disease (left hip 
disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right hip (right hip 
disability).

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine (lumbar 
spine disability).  

4.  Entitlement to service connection for peripheral 
neuropathy and radiculopathy of the bilateral upper 
extremities.  

5.  Entitlement to service connection for peripheral 
neuropathy and radiculopathy of the bilateral lower 
extremities.

6.  Entitlement to service connection for peripheral vascular 
disease.

7.  Entitlement to service connection for osteophytes of the 
lateral right ilium.

8.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral knee disability.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran had intermittent periods of both active and 
inactive duty for training from 1983 to 1999.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from October 2002 and October 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The October 
2002 rating decision awarded service connection for left hip 
disability and assigned a noncompensable rating.  In a 
September 2008 rating decision, the RO increased the 
disability rating for the left hip to 10 percent disabling 
from April 6, 2007.  The October 2006 rating decision awarded 
service connection for degenerative joint disease of the 
right hip and degenerative joint disease of the lumbar spine, 
assigning each a 10 percent rating.  

In August 2009, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  

The issues of increased initial ratings for service-connected 
right hip disability and lumbar spine disability, entitlement 
to service connection for peripheral neuropathy and 
radiculopathy of the upper and lower extremities, peripheral 
vascular disease, osteophytes of the lateral right ilium, and 
whether new and material evidence had been received to reopen 
the previously denied claim of entitlement to service 
connection for bilateral knee disability-all secondary to 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left hip disability is not manifested by 
flexion of the thigh limited to 45 degrees, ankylosis of the 
hip, limited abduction of the thigh lost to 10 degrees, 
inability to cross her legs, inability to toe-out more than 
15 degrees in the affected leg, malunion of the femur, a 
flail joint of the hip, or shortening of the left leg more 
than 1 1/4 inches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating prior to 
April 6, 2007, for service-connected left hip strain with 
degenerative joint disease have been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5250-5255, 
5275 (2009).

2.  The criteria for a rating in excess of 10 percent, for 
service-connected left hip strain with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5250-5255, 5275 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001, August 2006, March 2007, 
and August 2008, VA notified the Veteran of the information 
and evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2007 notice.  Also, the 
notice of the criteria for an increased rating, as was 
previously required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) was provided in August 2008, and in this notice, 
the Veteran was informed that she needed to submit evidence 
showing a worsening of her condition for her increased rating 
claim.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2001 VCAA notice was given prior to 
the appealed AOJ decision, dated in October 2002.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disability, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In August 2009, the 
Veteran appeared and testified for a Travel Board hearing at 
the St. Petersburg RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran essentially contends that her left hip disability 
should be rated as at least 10 percent disabling back to 
April 8, 1998, not just from April 6, 2007.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  As will be 
discussed below, these factors have been considered by the 
Board in reaching this decision.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's left hip disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5251 for limitation of 
extension of the thigh.  Under Diagnostic Code 5251, a 10 
percent disability rating is assigned where there is 
limitation of extension of the thigh to 5 degrees.  This is 
the highest rating available under this code.  The Board 
notes, however, that it appears as though the 10 percent 
rating from April 6, 2007, is based upon x-ray evidence of 
arthritis in the left hip with limitation of motion.  

The Veteran is currently diagnosed as having degenerative 
joint disease of the left hip, and under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Other relevant diagnostic codes include, Diagnostic Code 
5252, which pertains to limitation of flexion of the thigh.  
Under that code, a 10 percent rating is assigned for flexion 
limited to 45 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.

The Veteran's left hip disability could also be rated as 
limitation of abduction, adduction or rotation under 38 
C.F.R. § 4.71a, Diagnostic Code 5253.  Diagnostic Code 5253 
provides a 10 percent rating for limitation of rotation of 
the thigh when a veteran cannot toe-out his affected leg more 
than 15 degrees.  A 10 percent rating is also warranted for 
limitation of adduction of the thigh when a veteran cannot 
cross the affected leg.  A 20 percent rating is warranted for 
limitation of abduction of the thigh when motion of the 
affected leg is lost beyond 10 degrees.

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

By way of background, the Veteran was treated in service for 
hip pain.  She was awarded service connection for a left hip 
disability in October 2002 and assigned a noncompensable 
rating.  In September 2008, the Veteran was awarded a 10 
percent rating, effective April 6, 2007-the date of a VA 
examination showing evidence that the Veteran had 
degenerative joint disease of the left hip.  

Prior to the award of service connection for the left hip 
disability in October 2002, the Veteran underwent a VA 
examination in October 1998.  The Veteran reported having a 
history of stress fractures in both of hips.  The VA examiner 
indicated that x-rays did not reflect findings of stress 
fractures of the hips.  The Veteran reported daily hip pain, 
with her left hip being worse than her right.  Range of 
motion testing revealed flexion in the left hip to 85 
degrees, extension to 10 degrees, and abduction to 40 
degrees.  External rotation was to 30 degrees and internal 
rotation to 10 degrees.  The examiner indicated that he 
considered pain, fatigue, weakness, and incoordination in 
determining the range of motion in the left hip.  X-ray of 
the hips was found to be normal.  The examiner diagnosed the 
Veteran as having a strain of the left hip.  

Pertinent VA and private treatment records around the time 
the Veteran was awarded service connection for the left hip 
disability generally reflect complaints of right hip pain.  
Later treatment records, including x-rays, reflect findings 
of degenerative joint disease of the left hip and other 
records reflect normal findings in the left hip.  Treatment 
records also reflect that the Veteran has used various aids 
in ambulation, including, canes, wheelchair, and motorized 
scooter.  In VA treatment records dated in 2004, the Veteran 
reported chronic bilateral hip pain.  A February 2004 x-ray 
of the pelvis and hips revealed no evidence of significant 
degenerative change or any other specific abnormalities.  An 
August 2004 x-ray of the bilateral hips revealed minimal 
narrowing of the joint spaces bilaterally, and a moderate 
bony overgrowth of the lateral aspect of the right pelvis.  
The impression was minimal degenerative joint disease.  A 
March 2005 VA treatment record noted that the Veteran had 
full range of motion in both hips.  In November 2005, the 
Veteran was noted to use a TENS unit for her bilateral hip 
pain.  

An April 2006 private orthopedic note shows a good bilateral 
range of motion in the hips with central pain over the 
greater trochanter.  X-rays of the hips were unremarkable and 
were without arthritic changes.  

A physical therapy note dated in July 2006 indicated that the 
Veteran's symptoms were not consistent with hip pain, rather 
they were probably related to her lumbar disability.  She was 
also noted to have full active range of motion in the hips.  
An x-ray that same month revealed no acute osseous or joint 
space abnormality in the hips.  Also in July 2006, the 
Veteran underwent a rheumatology consult during which she 
reported extreme tenderness of the bilateral trochanters with 
occasional radiation in the pelvis.  She related that walking 
and standing aggravated her hips, as did sleeping on her 
side.  

In April 2007, the Veteran underwent a VA examination of the 
joints.  The Veteran reported pain in the left hip that 
lasted anywhere from an hour and a half to twenty-four hours.  
She advised that the pain level was 6 to 7 out of 10, with 10 
being the most severe pain.  Aggravating factors included 
keeping the left hip in the same position and moving in the 
wrong way.  Flare-ups occurred approximately once a week with 
increased limitation of motion due to pain.  The Veteran also 
complained of decreased range of motion, giving out, spasms, 
and locking in the left hip.  

Range of motion testing revealed left hip flexion to 70 
degrees (40 degrees with pain), extension is to 18 degrees 
with pain, internal rotation is to 23 degrees (22 degrees 
with pain), external rotation is to 30 degrees (28 degrees 
with pain), abduction is to 22 degrees (20 degrees with 
pain), and adduction is to 14 degrees (13 degrees with pain).  
The examiner found no additional range of motion loss due to 
pain, fatigue, weakness, lack of endurance or incoordination 
following repetitive use.  The Veteran reported left hip 
tenderness during range of motion testing, but no weakness or 
laxity was found.  The examiner diagnosed the Veteran as 
having left hip strain with degenerative joint disease.  

In August 2007, the Veteran underwent another VA examination 
of the left hip.  She reported pain and lack of endurance, 
but no weakness, stiffness, swelling, heat/redness, 
instability/giving way, locking, or fatigability.  The 
Veteran did not indicate that she experienced any flare-ups.  
She advised that she used a walker and wheelchair for 
assistance in ambulation due to her back disability.  The 
Veteran reported no episodes of subluxation or dislocation, 
nor did she have any history of inflammatory arthritis.  The 
left hip disability was noted to impact her walking, driving, 
and shopping mildly, and it prevented her from participating 
in recreational activities.  

Range of motion testing in the left hip revealed flexion to 
120 degrees, extension to 30 degrees, abduction to 45 
degrees, adduction to 25 degrees, internal rotation to 40 
degrees, and external rotation to 60 degrees.  The examiner 
found no changes in range of motion following repetition.  
The Veteran's gait and posture were found to be normal and 
there was no ankylosis of the joint.  There was no pain, 
fatigue, weakness, or lack of endurance with repetitive use, 
nor was there additional limitation of motion or 
incoordination following repetitive motion.  The examiner 
noted that the Veteran's complaint of pain in the left hip 
area was from the left sciatic notch.  This examination 
revealed an abnormal gait, but normal posture.  There was no 
joint ankylosis.  There was no pain with motion or fatigue, 
but there were findings of weakness, lack of endurance, and 
functional limitations on walking that the examiner 
attributed to her low back pain and sciatic nerve.  The 
examiner indicated that the Veteran's range of motion 
improved with repetitive use.  There were no limitations on 
standing, abnormal weight bearing, redness/heat, or guarding 
of movement found.  The examiner diagnosed the Veteran as 
having clinically and radiographically normal hips.  He found 
that the Veteran's pain came from her low back problems and 
sciatica.  

In March 2008, the Veteran underwent VA examination for 
peripheral nerves.  She was noted to have undergone an MRI of 
the pelvis, in which the osseous structures were found to 
have a normal morphology, alignment, and marrow signal 
pattern.  There was no evidence of dislocation, or 
subluxation of the hip joints.  The sacroiliac joints 
appeared symmetric.  The visualized pelvic contents showed no 
evidence of acute abnormality.  

Upon careful review of the evidence of record, the Board 
finds the evidence is in equipoise regarding the severity of 
her left hip disability prior to April 2007, and finds that 
the Veteran is entitled to 10 percent for her service-
connected left hip disability for the entire time period in 
question.  The Veteran has consistently reported painful 
motion in her left hip and there have been instances when her 
left hip range of motion has been diminished, albeit to a 
noncompensable level based on the applicable diagnostic 
codes.  There is contradictory medical evidence regarding 
whether her complaints of left hip-area pain are related to a 
left hip pathology or her low back pain and sciatica.  There 
is x-ray evidence that the Veteran had degenerative joint 
disease in the left hip as early as 2004, but other x-ray 
evidence showed normal hips.  As there are consistent reports 
in the clinical records of left hip pain with motion from the 
time service connection was awarded to the present, as well 
as evidence that the Veteran's daily living is impacted by 
her left hip disability, the Board finds reasonable doubt in 
the Veteran's favor and awards a 10 percent rating for 
functional impairment for her service-connected left hip 
disability.  

The Board acknowledges that the Veteran has had periods when 
her symptoms were less severe than currently noted in the 
left hip.  In an effort to allow for the greatest degree of 
stability of the disability evaluation as per 38 C.F.R. § 
3.344(a), however, the Board finds that the assignment of the 
more favorable, 10 percent rating, as described above should 
be assigned for the entire period in question.

The Board finds, however, that a rating in excess of 10 
percent for service-connected left hip disability is not 
warranted, nor are separate ratings for application under the 
relevant diagnostic codes.  The pertinent medical evidence 
does not show flexion limited to 45 degrees or abduction lost 
beyond 10 degrees.  There is also no evidence that the 
Veteran experiences limitation of adduction to the point 
where she cannot cross her legs, nor does she have limitation 
of rotation to the point that she cannot toe-out more than 15 
degrees on the affected leg.  At its worst, flexion was 
limited to 70 degrees with pain as noted in the April 2007 VA 
examination, and abduction to 20 degrees with pain.  Thus, 
separate ratings under Diagnostic Codes 5252 and 5253 are not 
warranted.  Again, the highest rating assignable under 
Diagnostic Code 5251 is 10 percent.  As noted above, the 
Veteran's neurological manifestations in the left lower 
extremity related to the Veteran's left hip disability are 
addressed in the remand order below and are not currently on 
appeal before the Board.  

The Board has also considered whether the Veteran may be 
entitled to separate ratings under other diagnostic codes, 
but finds them inapplicable.  There is no clinical evidence 
of ankylosis of the left hip, nor has the Veteran contended 
otherwise to warrant a separate rating under Diagnostic Code 
5250.  Also, there is no clinical evidence reflecting a flail 
joint of the left hip to warrant a rating under Diagnostic 
Code 5254, nor is there evidence that reflects a finding of 
malunion of the femur with a slight hip disability to warrant 
a separate 10 percent rating under Diagnostic Code 5255.  
Finally, there is no clinical evidence that the Veteran's 
left leg is shortened more than 11/4 inches to award a separate 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275.  
Therefore, separate ratings for service-connected left hip 
disability are denied, and a rating in excess of 10 percent 
for the time period in question is also denied.  

The Board appreciates the Veteran's assertions that the 
August 2007 VA examination was inadequate because she 
believed the examiner's finding that her hip area pain was 
due to her back pain and sciatica was ridiculous.  She did 
not indicate any other reason for the inadequacy of this 
examination, and the Board has found that the positive and 
negative evidence is in equipoise regarding the origin of her 
left hip-area pain as noted above.  As such, the Board finds 
the examination is adequate for rating purposes.  

The Board notes that the Veteran is competent, as a 
layperson, to report that as to which she has personal 
knowledge-such as her complaints of left hip pain, its 
subjective intensity, and its impact on her daily living.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, 
however, competent to offer a medical opinion as to cause, 
etiology, or objective severity of the claimed left hip 
disability, as there is no evidence of record that the 
Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Also, the Board has considered whether to assign a staged 
rating pursuant to Hart and finds that under the 
circumstances it is not appropriate.

Although the Veteran testified that she has not worked since 
2000, she does not assert that she is totally unemployable 
because of her service-connected left hip disability alone, 
nor has she identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of her left hip disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to her 
left hip disability, the Board finds that the 10 percent 
rating currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.




ORDER

Prior to April 6, 2007, 10 percent rating for service-
connected left hip strain with degenerative joint disease is 
awarded, subject to the laws and regulations governing the 
award of monetary benefits.

A rating in excess of 10 percent for service-connected left 
hip strain is denied.  


REMAND

In a May 2006 Board decision, the Veteran was awarded service 
connection for a right hip disability and a lumbar spine 
disability.  In an October 2006 rating decision, the RO 
implemented the Board's decision, and each disability was 
awarded a 10 percent rating.  In December 2006, the Veteran 
submitted a notice of disagreement regarding the ratings 
assigned in the October 2006 rating decision.  It appears 
that no further development was performed regarding these 
claims.  

The Veteran submitted a notice of disagreement in July 2009 
appealing the issues of entitlement to service connection for 
peripheral neuropathy and radiculopathy of the upper and 
lower bilateral extremities, peripheral vascular disease, 
osteophytes of the lateral right ilium, and whether new and 
material evidence had been received to reopen the previously 
denied claim of entitlement to service connection for 
bilateral knee disability-all secondary to service-connected 
disabilities.   These were denied in a July 2008 rating 
decision.    It also appears that no further development was 
performed regarding these claims.  

The record reflects that the RO has not issued the requisite 
SOC with respect to these issues pursuant to 38 C.F.R. § 
20.200, and therefore, the Board must remand these issues for 
proper issuance of a SOC, and to provide the Veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to ratings in 
excess of 10 percent each for service-
connected right hip disability and lumbar 
spine disability, entitlement to service 
connection for peripheral neuropathy and 
radiculopathy of the upper and lower 
bilateral extremities, peripheral vascular 
disease, osteophytes of the lateral right 
ilium, and whether new and material 
evidence had been received to reopen the 
previously denied claim of entitlement to 
service connection for bilateral knee 
disability-all secondary to service-
connected disabilities, should be 
reviewed.  If the benefits sought are not 
granted, the Veteran, and her 
representative, should be furnished a SOC 
regarding these issues and advised of the 
appropriate time limits to perfect her 
appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the Veteran 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


